37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff Appellee,v.Ghulam Mohammed NASIM, Defendant Appellant.
No. 94-6513.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1994.Decided Oct. 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-88-378-HM)
Ghulam Mohammed Nasim, Appellant Pro Se.
Lynne A. Battaglia, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Ghulam Nasim appeals from the district court's marginal order denying his request for the production of allegedly exculpatory evidence.  Since the record discloses the presence of no live underlying claim at the time Nasim filed his motion, we find that the district court properly denied the motion.   See Mitsubishi Aircraft Int'l, Inc. v. Brady, 780 F.2d 1199, 1203 (5th Cir.1986).  Accordingly, the order of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED